                  Case 2:18-cv-01456-JCC Document 66 Filed 08/21/20 Page 1 of 5
                                                          The Honorable John C. Coughenour


 1   Christopher G. Varallo, WSBA No. 29410
     Steven J. Dixson, WSBA No. 38101
 2   WITHERSPOON ∙ KELLEY
     422 W. Riverside Avenue, Suite 1100
 3   Spokane, WA 99201-0300
     Phone: (509) 624-5265
 4   Fax: (509) 458-2728
     cgv@witherspoonkelley.com
 5   sjd@witherspoonkelley.com
 6
     Taylor T. Haywood, Admitted Pro Hac Vice
 7   Akerman LLP
     1900 Sixteenth Street, Suite 1700
 8   Denver, CO 80202
     Phone: (303) 640-2531
 9   Fax: (303) 260-7714
     taylor.haywood@akerman.com
10
     Attorneys for defendants U.S. Bank National
11   Association, as Trustee for GSR Mortgage
     Loan Trust 2006-4F Mortgage Pass-
12   Through Certificate Series 2006-4F and
     Nationstar Mortgage LLC d/b/a "Mr.
13   Cooper"
14                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WASHINGTON
15                                        AT SEATTLE
16
     GUIRGUIS, a.k.a. GEORGE, EL-SHAWARY,          Case No. 2:18-cv-01456-JCC
17   a Washington resident,
                                                   REPLY SUPPORTING MOTION TO
18            Plaintiff,                           STRIKE PORTIONS OF SECOND
                                                   AMENDED COMPLAINT [ECF NO. 62]
19
     v.
20
     U.S. BANK NATIONAL ASSOCIATION as
21   TRUSTEE FOR GSR MORTGAGE LOAN
22   TRUST 2006-4F MORTGAGE PASS-
     THROUGH CERTIFICATE SERIES 2006-4F;
23   NATIONSTAR MORTGAGE L.L.C d/b/a
     "MR. COOPER", a foreign company; and
24   QUALITY LOAN SERVICE
25   CORPORATION OF WASHINGTON solely
     as a nominal party and Trustee under RCW
26   61.24.130 et seq.
27            Defendants.
28


     REPLY SUPPORTING MOTION TO STRIKE PORTIONS                   AKERMAN LLP
     OF SECOND AMENDED COMPLAINT - 1                         1900 Sixteenth Street, Suite 1700
     Case No. 2:18-cv-01456-JCC                                  Denver, Colorado 80202
                                                                Telephone: 303-260-7712
     54260089;1
                  Case 2:18-cv-01456-JCC Document 66 Filed 08/21/20 Page 2 of 5



 1            Defendants U.S. Bank National Association, as Trustee for GSR Mortgage Loan Trust
 2   2006-4F, Mortgage Pass-Through Certificates Series 2006-4F and Nationstar Mortgage LLC
 3   d/b/a Mr. Cooper reply supporting their motion to strike portions of plaintiff Guirguis a/k/a
 4   George El-Shawary's second amended complaint, ECF No. 62.
 5                                        I.         INTRODUCTION
 6            Mr. El-Shawary concedes he took liberties in filing his second amended complaint,
 7   adding "update[s]" to address events allegedly occurring after the court granted leave to amend.
 8   He asks this court to overlook this flagrant violation of Rule 15 because his new allegations are
 9   "not redundant," "not immaterial," "not impertinent" and "cannot reasonably be denied." The
10   court should reject his arguments. The court allowed Mr. El-Shawary to file his proposed
11   second amended complaint with updates to account for the order granting in part and denying
12   in part U.S. Bank and Nationstar's motion for judgment on the pleadings. It did not grant leave
13   to add any and all claims and allegations Mr. El-Shawary desired. The court should strike all
14   allegations beyond the scope of leave to amend.
15                                             II.    ARGUMENT
16            Mr. El-Shawary asks this court to decline to strike his new allegations because they are
17   "not redundant," "not immaterial," and "not impertinent." (ECF No. 63 at 6-8.) He protests
18   these allegations are "not redundant" because they "do not repeat facts occurring prior to
19   February of 2020 when the proposed second amended complaint was filed." (Id. at 6.) He
20   claims they are "not immaterial" and "not impertinent" because they support his "additional
21   CPA claim" and "his claim . . . defendants' participation [in the recent FFA mediation] lacked
22   the statutorily required good faith[.]" (See id. at 7.) These arguments are red herrings. Mr. El-
23   Shawary never obtained leave to add allegations post-dating the proposed second complaint.
24   Nor did he obtain leave to file a new CPA claim, or assert any claims arising from the recent
25   FFA mediation.
26            Mr. El-Shawary's prejudice argument is equally meritless.           (ECF No. 63 at 8-9.)
27   According to Mr. El-Shawary, the court should find his new allegations cannot cause prejudice
28   because they "are . . . within the ambit of Nationstar's personal knowledge" and "cannot


     REPLY SUPPORTING MOTION TO STRIKE PORTIONS                          AKERMAN LLP
     OF SECOND AMENDED COMPLAINT - 2                                1900 Sixteenth Street, Suite 1700
     Case No. 2:18-cv-01456-JCC                                         Denver, Colorado 80202
                                                                       Telephone: 303-260-7712
     54260089;1
                  Case 2:18-cv-01456-JCC Document 66 Filed 08/21/20 Page 3 of 5



 1   reasonably be denied." (Id. at 8-9.) This asks the court to disregard Rule 15's requirement
 2   parties must seek leave to amend.        It also overlooks the fact discovery has closed, the
 3   dispositive motions deadline is weeks away, and Nationstar and U.S. Bank have had zero
 4   opportunity to investigate Mr. El-Shawary's new allegations, including, for instance, his
 5   demand "for a total compensation of over $289,835.15" on his new CPA claim. (ECF No. 62-1
 6   at ¶98.) Nationstar and U.S. Bank should not be subject to trial by ambush. The federal rules
 7   do not allow it. See e.g., Woods v. Int'l Harvester Co., 697 F.2d 635, 639 (5th Cir. 1983)
 8   ("[T]rial by ambush is not contemplated by the Federal Rules of Civil Procedure.")
 9            Mr. El-Shawary cites Colaprico for the proposition motions to strike "should not be
10   granted unless it is clear that the subject matter to be stricken could have no possible bearing on
11   the subject matter of the litigation." (ECF No. 63 at 6.) Colaprico is inapposite. There the
12   court did not address whether the plaintiff exceeded the scope of leave to amend.                   See
13   Colaprico v. Sun Microsys., Inc., 758 F. Supp. 1335, 1349 (N.D. Cal. 1991).
14            Mr. El-Shawary's argument Bykov "does not change the outcome here" because
15   "[c]ollateral estoppel was the reason the court granted the motion to strike" is incorrect as well.
16   (ECF No. 53 at 9.) In Bykov, the court "constrained Plaintiff's leave to amend his pleadings to
17   assertions that do not contradict judicially noticed records," which included "rulings pertaining
18   to Plaintiff's probation hearings and appeals." Bykov v. Rosen, No. C15-0713-JCC, 2017 WL
19   5756593, at 1 (W.D. Wash. Nov. 28, 2017). The court struck the portions of the second
20   amended complaint that were inconsistent with its order—i.e., those the Ninth Circuit
21   previously found barred by collateral estoppel. Id. at *2. It did not apply collateral estoppel to
22   strike certain allegations as Mr. El-Shawary claims. (ECF No. 53 at 9.) It instead struck the
23   "portions of the SAC that clearly and directly contradict [the court's] limitations as immaterial
24   and impertinent." Bykov, 2017 WL 5756593, at *2.
25   ///
26   ///
27   ///
28   ///


     REPLY SUPPORTING MOTION TO STRIKE PORTIONS                           AKERMAN LLP
     OF SECOND AMENDED COMPLAINT - 3                                 1900 Sixteenth Street, Suite 1700
     Case No. 2:18-cv-01456-JCC                                          Denver, Colorado 80202
                                                                        Telephone: 303-260-7712
     54260089;1
                  Case 2:18-cv-01456-JCC Document 66 Filed 08/21/20 Page 4 of 5



 1            Finally, the court should strike the new allegations supporting Mr. El-Shawary's
 2   FDCPA claim (i.e., paragraph 117 of the SAC) despite Mr. El-Shawary's argument "the
 3   adjustments made . . . conform[] with the Court's order[s]."1 (ECF No. 63 at 5 n.1.) The court
 4   dismissed this claim without prejudice then stated, "If plaintiff wishes to amend his complaint,
 5   he may seek leave to amend[.]" (ECF No. 51 at 7.) Mr. El-Shawary did not seek leave to
 6   amend after the court entered its order, he just added new allegations supporting his claim.
 7   (ECF No. 62-1 at ¶117.)
 8                                        III.   CONCLUSION
 9            Mr. El-Shawary admittedly filed a pleading exceeding the scope of leave to amend.
10   The court should strike the offending allegations, i.e., paragraphs 36 to 53, 82 to 93 and 117
11   from the second amended complaint, ECF No. 54.
12   ///
13   ///
14
     ///
15
     ///
16
17   ///

18   ///
19
     ///
20
     ///
21
     ///
22
23   ///

24   ///
25
     1
26     U.S. Bank and Nationstar's motion incorrectly stated the SAC does not include the FDCPA
     claim resolved by the order granting in part and denying in part their motion for judgment on
27   the pleadings. (ECF No. 62 at 3:23-24.) Mr. El-Shawary did re-file this claim. (See ECF No.
28   62-1 at ¶¶115-31.) Page 3, lines 23-24 of U.S. Bank and Nationstar's motion should instead
     read: "The pleading does not include the RESPA and professional negligence claims resolved
     by the motion for judgment on the pleadings . . . "
     REPLY SUPPORTING MOTION TO STRIKE PORTIONS                         AKERMAN LLP
     OF SECOND AMENDED COMPLAINT - 4                               1900 Sixteenth Street, Suite 1700
     Case No. 2:18-cv-01456-JCC                                        Denver, Colorado 80202
                                                                      Telephone: 303-260-7712
     54260089;1
                  Case 2:18-cv-01456-JCC Document 66 Filed 08/21/20 Page 5 of 5



 1            Respectfully submitted, this the 21st day of August, 2020.
 2                                                 WITHERSPOON  KELLEY
 3
                                                   /s/ Christopher G. Varallo
 4                                                 Christopher G. Varallo, WSBA #29410
                                                   Steven J. Dixson, WSBA #38101
 5                                                 cgv@witherspoonkelley.com
 6                                                 sjd@witherspoonkelley.com
                                                   422 W. Riverside Avenue, Suite 1100
 7                                                 Spokane, WA 99201-0300
                                                   Phone: (509) 624-5265
 8
                                                   Fax: (509) 458-2728
 9
                                                   AKERMAN LLP
10
                                                   /s/ Taylor T. Haywood
11
                                                   Taylor T. Haywood, Admitted Pro Hac Vice
12                                                 taylor.haywood@akerman.com
                                                   1900 Sixteenth Street, Suite 1700
13                                                 Denver, Colorado 80202
                                                   Phone: (303) 260-7712
14
                                                   Facsimile: (303) 260-7714
15
                                                   Attorneys for defendants U.S. Bank National
16                                                 Association, as Trustee for GSR Mortgage Loan
17                                                 Trust 2006-4F Mortgage Pass-Through
                                                   Certificates Series 2006-4 and Nationstar
18                                                 Mortgage LLC
19
20
21
22
23
24
25
26
27
28


     REPLY SUPPORTING MOTION TO STRIKE PORTIONS                            AKERMAN LLP
     OF SECOND AMENDED COMPLAINT - 5                                1900 Sixteenth Street, Suite 1700
     Case No. 2:18-cv-01456-JCC                                         Denver, Colorado 80202
                                                                       Telephone: 303-260-7712
     54260089;1
